     Case 2:16-cv-02090-KOB-HNJ Document 425 Filed 08/05/19 Page 1 of 2                FILED
                                                                              2019 Aug-05 AM 09:39
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

AAL USA, INC.,                          )
                                        )
            Plaintiff                   )
                                        )
      vs.                               )    Case No. 2:16-cv-02090-KOB-HNJ
                                        )
KEITH WOOLFORD, et al.,                 )
                                        )
            Defendants                  )

AAL GROUP, LTD.,                        )
                                        )
            Plaintiff                   )
                                        )
      vs.                               )    Case No. 2:17-cv-00399-KOB-HNJ
                                        )
KEITH WOOLFORD,                         )
                                        )
            Defendant                   )

                                   ORDER

      The court previously ordered defendant Keith Woolford to provide status up-

dates every 60 days.      (Doc. 156 in 2:16-cv-02090-KOB-HNJ; Doc. 54 in

2:17-cv-00399-KOB-HNJ). Woolford filed his last update on November 5, 2018.

(Doc. 411 in 2:16-cv-02090-KOB-HNJ; Doc. 281 in 2:17-cv-00399-KOB-HNJ).

The court stayed this action until December 21, 2018, to allow Keith and Amy Wool-

ford to retain new counsel. In that order, the court also directed the Woolfords’

counsel to provide the clerk with the Woolfords’ last known address. (Doc. 414 in
     Case 2:16-cv-02090-KOB-HNJ Document 425 Filed 08/05/19 Page 2 of 2




2:16-cv-02090-KOB-HNJ; Doc. 284 in 2:17-cv-00399-KOB-HNJ). No counsel has

appeared on the Woolfords’ behalf, and the Woolfords have not filed any status up-

dates. Therefore, pursuant to the court’s previous Order requiring regular status

updates, the court ORDERS Keith and Amy Woolford to file a status update within

seven (7) days from the entry date of this order, and every sixty (60) days thereafter.

The Clerk is DIRECTED to provide a copy of this order to Keith Woolford and

Amy Woolford.

      DONE this 5th day of August, 2019.



                                              ____________________________________
                                              HERMAN N. JOHNSON, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                          2
